EXHIBIT 10.1

 

SHARE PURCHASE AGREEMENT

 

Upon being duly signed by both parties, this Agreement shall supersede the 2002
JOINT VENTURE AGREEMENT signed on October 22, 2002 and all its addendums,
memorandums and amendments, the 2002 JOINT VENTURE AGREEMENT and all its
addendums, memorandums and amendments shall cease to have legal effect. The two
parties hereby waive and release against each other and forever discharge any
claims arising out of or in connection with the 2002 JOINT VENTURE AGREEMENT and
all its addendums, memorandums and amendments.

 

Universal Security Instruments, Inc. ("Seller") of 11407 Cronhill Drive, Suite
A, Owings Mills, Maryland 21117, U.S.A., in consideration of the sum of US
Dollars 4,000,000 (Four Million) paid to Seller by Lai Kwan Limited ("
Purchaser")of B2, 3/F,. Fortune Factory Building, 40 Lee Chung Street, Chai Wan,
Hong Kong, do hereby sell and transfer one ordinary issued share of Eyston
Company Limited (Certificate of Incorporation no. 257536) to Lai Kwan Limited on
March 31, 2020. The said transferred share represents 50% of all ordinary issued
shares of Eyston Company Limited. Universal Security Instruments, Inc. shall
cease to be shareholder of Eyston Company Limited and Eyston Company Limited
shall be a wholly owned subsidiary of Lai Kwan Limited.

 

The proceeds (USD Four Million) of Universal Security Instruments, Inc. from
selling the said share of Eyston Company Limited shall be used to repay its
outstanding loan and credit line balance of Eyston Company Limited
simultaneously.

 

Universal Security Instruments, Inc. hereby acknowledge and recognize that the
proceeds (USD Four Million) from the said share selling transaction had been
received, and both parties acknowledge and recognize Universal Security
Instruments, Inc. had used the proceeds (USD Four Million) to repay its
outstanding loan and credit line balance of Eyston Company Limited.

 

The stamp duty and related penalties, if any, shall be shared equally by both
parties. This Agreement shall be governed by and construed in accordance with
the laws of Hong Kong.

 

For and on behalf of For and on behalf of Universal Security Instruments, Inc.
Lai Kwan Limited     /s/ /s/ Sign by: Harvey Barry Grossblatt Sign by: Lam, Wai
Wing Malcolm Position: President and CEO Position: Director Date: April 27, 2020
Date: April 10, 2020



 

 

